DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed 03/01/22 has been received and approved.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 and 18-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 (line 12) recites “the boom extends forwardly from the boom,” which does not make sense.  How can the boom extend from itself?
Claim 1 (second to last line) recites “the vertical axis,” which lacks antecedent basis.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, and 20-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Great Britain Patent Document No. 2160170 (hereinafter “Forshaw”).
Regarding Claim 1 Forshaw discloses a confined-space davit, comprising:
a vertical, elongate mast (13) and a boom (18) that is pivotally connected to an upper end portion (portion of 13 above 54; i.e. 50 being a “lower” end) of the mast (13) and that extends forwardly from the mast (13) to define a common forward-rearward axis of the davit and of the mast (13),
wherein the davit further comprises a gusset strut (30) with a rearward end (at 31) that is pivotally connected (at least indirectly) to the upper end portion (portion of 13 above 54) of the mast (13) at a location below the pivotal connection of the boom (18) to the upper end portion of the mast (13), and with a forward end (at 27) that is pivotally connected to the boom (18), 
wherein the gusset strut (30) comprises a forward section and a rearward section, the forward and rearward sections of the gusset strut (30) being telescopically movable relative to each other to lengthen or shorten the gusset strut (30) to change a vertical component of an angle at which the boom (18) extends forwardly from the boom (18), 
wherein the forward and rearward sections of the gusset strut (30) are disconnectable from each other, and, 
wherein a lowermost end (50) of the mast (13) is configured to fit within an upwardly-open-ended cavity (such as 51) defined within radially-inwardmost walls of a support base (such at 53) so that the mast (13) and the boom (18) connected to the upper end portion (portion of 13 above 54) thereof can be rotated (see bearing 10) relative to the support base around a rotation axis that coincides with the vertical axis of the mast (13) and with a long axis of the mast (13).
Regarding Claim 2 Forshaw discloses the above davit, and further discloses wherein the forward section of the gusset strut (30) is configured so that upon the forward section of the gusset strut (30) being disconnected from the rearward section of the gusset strut (30), the forward section of the gusset strut (30) can be rotated (is capable of being rotated; i.e. this is a functional recitation) about the pivotal connection to the boom (18) to a docked position (see figure 3 and element 16) in which the forward section of the gusset strut (30) is at least substantially parallel to the boom (18).
Regarding Claim 20 Forshaw discloses the above davit, and further discloses at least one winch (60) that is connected to the davit and is supported by the davit.
Regarding Claim 21 Forshaw discloses the above davit, and further discloses wherein the boom (18) is pivotally connected to the upper end portion (portion of 13 above 54) of the mast (13) by being pivotally attached to a bracket (15) that is fixed to the upper end portion of the mast (13), and wherein the rearward end (at 31) of the gusset strut (30) is pivotally connected to the upper end portion of the mast (13) by being pivotally attached to a bracket (structure around 31) that is fixed (at least indirectly) to the upper end portion of the mast (13).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Forshaw.
Regarding claim 3 Forshaw teaches the above davit, and further teaches at least one fastener (i.e. pin at 27) connecting the forward section of the gusset strut (30) to the boom in both normal operation or the in the docked position.  Forshaw is silent as to whether this connection (i.e. pin at 27) is either permanent or detachable.  Forshaw does, however, show various reversibly fastened fasteners (e.g. 26, 38) elsewhere, showing that those of ordinary skill in the art were well-versed in releasable connections.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the boob/strut fastener of Forshaw releasable in order to better disassemble the davit for repair/cleaning/etc. 
Regarding claim 4 Forshaw teaches the above davit, and further teaches wherein the boom (18) comprises a rearward section (20) that is pivotally connected (at 19) to the upper end portion (portion of 13 above 54) of the mast (13) and to which the forward end of the gusset strut (30) is pivotally connected (at 27), and a forward section (21) that comprises a forward boom head (see figures); and, wherein the forward (21) and rearward (20) sections of the boom (18) are telescopically movable back and forth relative to each other.  It is not clear from Forshaw if the boom sections are separable, or if they come apart. This is an obvious variation, as fasteners are well known to those of ordinary skill in the art. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the boom sections not disconnectable in order to keep the boom sections from falling out when storing the device.
Regarding claim 5 modified Forshaw teaches the above confined-space davit, and further teaches wherein the rearward section of the boom (18) is removably connected (see pin 19) to the upper end portion (portion of 13 above 54) of the mast (13).
Regarding claim 6 modified Forshaw teaches the above confined-space davit, and further teaches wherein the davit is reversibly disassemblable (capable of being reversibly disassembled; i.e. this is a functional recitation) into at least a first piece comprising the upper end portion (portion of 13 above 54) of the mast (13) with the rearward section of the gusset strut (30) pivotally connected thereto; and, a second piece comprising the forward and rearward sections of the boom (18) with the forward section of the gusset strut (30) pivotally connected to the rearward section of the boom (18).  I.e. while not specifically set forth, this is possible due to the pinned connections of Forshaw.

Claims 7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Forshaw in view of US Patent Application Publication No. 2011/0132859 (hereinafter “Radmall”).
Regarding claim 7 Forshaw discloses the above confined-space davit, and further teaches wherein the vertical, elongate mast (13) comprises at least one monolithic tube segment.  Forshaw does not specifically recite an annular construction for the mast. Radmall teaches a similar davit with a mast and boom. Radmall further teaches the mast (12) has an annular tubular construction (see figure 5). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the mast of Forshaw with the construction of Radmall in order to better protect against buckling of the mast under higher load.
Regarding claim 12 modified Forshaw teaches the above confined-space davit, and further teaches wherein the vertical, elongate mast (Radmall 12) comprises a single monolithic annular extruded aluminum (Radmall paragraph 31) tube that provides an entire elongate length of the mast (Radmall 12).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Forshaw and Radmall in view of US Patent No. 5,749,697 (hereinafter “Davis”).
Regarding claim 13 modified Forshaw teaches the above confined-space davit, and further teaches wherein the vertical, elongate mast (Radmall 12) comprises annular extruded aluminum tube (Radmall paragraph 31). Forshaw fails to teach first and second monolithic tubes mated to each other as per claim 13. Davis teaches a davit with an upright mast (B) and associated boom (30). Davis further teaches at least first (16) and second (18) monolithic tubes that are mated to each other in an end-to-end, longitudinally-aligned and rotationally-aligned manner (see figure 1), and are held in place by an elongate coupler (26) with a lower portion (see figure 1) that fits into a receiving space within an upper-end portion of the first tube (16) and with an upper portion (see figure 1) that fits into a receiving space within a lower-end portion of the second tube (18). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the mast of Forshaw with the dual tube construction of Davis in order to allow selective rotation of the boom.

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Forshaw in view of US Patent Application Publication No. 2017/0247236 (hereinafter “Svoboda”).
Regarding claim 18 Forshaw discloses the above confined-space davit, and further teaches a lifeline (68) connected to the davit and supported by the davit.  Forshaw fails to teach the self-retraction of claim 18. Svoboda teaches a davit with a mast and boom. Svoboda further teaches at least one self-retracting lifeline (see claim 9) that is connected to the davit and is supported by the davit. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the self-retracting line of Svoboda to the davit of Forshaw in order to save lives.
Regarding claim 19 modified Forshaw teaches the above confined-space davit, and further teaches wherein the self-retracting lifeline (Svoboda claim 9) comprises at least one cable that passes over or through a forward boom head (Forshaw end of 18) of the boom (Forshaw 25) to be supported thereby, with the cable having a distal end with a hook that is attachable to a safety harness to be worn by a worker (as per Svoboda).

Allowable Subject Matter
Claims 8-11 and 14-16 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The prior art of record does not anticipate or make obvious the entire combination of claim recitations set forth in claim 8. Specifically, claim 8 requires wherein the tube comprises a forward-rearward extent, along the forward-rearward axis of the davit, the mast, and the tube, that is greater than a lateral width of the tube by a factor of at least 1.10; and wherein the forward and rearward walls of the tube each exhibit a maximum wall thickness that is greater than a maximum wall thickness of each lateral sidewall, by a factor of at least 1.10.
The prior art of record does not anticipate or make obvious the entire combination of claim recitations set forth in claim 14. Specifically, claim 14 requires wherein the coupler comprises at least one anti-rotation feature that physically interferes with rotation of the first tube relative to the coupler, and at least one anti-rotation feature that physically interferes with rotation of the second tube relative to the coupler, which anti-rotation features collectively prevent the first tube and the second tube from rotating relative to each other.

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL L ADAMS whose telephone number is (571)272-4830. The examiner can normally be reached M-F 7:30-4:30 Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571)272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/N.L.A/           Examiner, Art Unit 3654                    

/SANG K KIM/           Primary Examiner, Art Unit 3654